NO. 07-03-0161-CR



IN THE COURT OF APPEALS



FOR THE SEVENTH DISTRICT OF TEXAS



AT AMARILLO



PANEL D



APRIL 24, 2003



______________________________





TIMOTHY LAWRENCE MOORE, APPELLANT



V.



THE STATE OF TEXAS, APPELLEE





_________________________________



FROM THE 251ST DISTRICT COURT OF POTTER COUNTY;



NO. 44,846-C; HONORABLE PATRICK A. PIRTLE, JUDGE



_______________________________



Before QUINN and REAVIS and CAMPBELL, JJ.

MEMORANDUM OPINION
(footnote: 1)
	Pursuant to a 
pro se
 notice of appeal expressing a desire to appeal from a charge of robbery, this Court assigned the above-referenced cause number.  Appellant also filed notices of appeal from convictions for burglary of a habitation in cause number 07-03-0129-CR and for aggravated robbery in cause number 07-03-0130-CR, which appeals were abated and the causes remanded to the trial court for further proceedings.   However, by his docketing statement in this appeal, appellant indicates the robbery charge was dropped.  Rule 27.1(b) of the Texas Rules of Appellate Procedure provides that a notice of appeal is ineffective if filed before the trial court makes a finding of guilt or receives a jury verdict.  Thus, there being no finding of guilt on the charge of robbery, the notice of appeal is ineffective to invoke the jurisdiction of this Court.

Accordingly, the purported appeal is dismissed for want of jurisdiction.

Don H. Reavis

    Justice

  

FOOTNOTES
1:Tex. R. App. P. 47.2(a).